Case 1:17-cv-00361-WMS-LGF Document 35 Filed 10/23/18 Page 1of1

\ éenneth
tiller...

  

 

Main Office: 6000 North Balley Avenue, Suite 1A, Amherst, New York 14226
Telephone: (716) 564-3288 Facsimile: (7146) 332-1884
Tol Free Number: (677) 236-7366
www. kenneinhile.com

October 23, 2018

Hon. Leslie G. Foschio
U.S. District Court

2 Niagara Square

Buffalo, New York 14202

Re: Macris (Mark) v. Specialized Loan Servicing LLC and Experian
1:17-ev-00361

Dear Judge Foschio:

This letter is to request an extension of the current Scheduling Order for the above-
referenced matter. The parties respectfully request a week extension for the deadline to
file dispositive motions. Both parties will be filing motions and intend to submit a joint
statement of undisputed facts relative to their respective motions. The parties request this
extension in order to finalize this joint submission. | have conferred with opposing
counsel and they are in agreement with said request. Therefore, it is respectfully
requested that the Court extend the dispositive motion deadline to October 31. 2018

Thank you for your consideration.

Very truly yours.

bah

Seth Andrews, [sq.

ec: Brian S. McGrath. Esq. (via electronic mail)

social Security Disability, $51, Veterans Benefits, VA Malpractice and Consumer Litigation
